PER CURIAM.
Roberto Hermino Gonzalez appeals an order denying his motion under Florida Rule of Criminal Procedure 3.800(a) for additional credit for time served.
When a trial court summarily denies a motion for postconviction relief under Florida Rule of Criminal Procedure 3.800(a), 3.850, or 3.853, this court’s standard of review is as follows. “On appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief.” Fla. R.App. P. 9.141(b)(2)(D). As the record now before us does not conclusively refute the appellant’s claim, we reverse the order and remand it for further proceedings consistent herewith.
Reversed and remanded.